Exhibit 10.03

Centuri Construction Group

Long-Term Capital Investment Program

Centuri Construction Group (“the Company”) hereby creates, effective January 1,
2013, and revised 1/1/16 the NPL Long-Term Capital Investment Program (the
“Program”) so that selected Company and Subsidiary officers will have a
substantial personal financial interest in the Company’s future success. Unless
otherwise indicated in this Program, capitalized terms that are not defined in
this document, but which are defined in the Short Term and Long Term Incentive
Plans (the “Plan”), will have the meaning given to them in the Plan.

I. Summary of the Program.

Under this Program, the Company’s officers (Vice Presidents and above)
(collectively, the “Participants”) will become invested in the Centuri Executive
Deferred Compensation Plan (the “EDCP”) investment option (the “Performance
Fund”), the performance of which will be based on a financial measure of the
Company’s or applicable subsidiaries performance. Amounts credited on behalf of
a Participant to the Performance Fund will occur primarily through certain
mandatory deferrals of the Participant’s Actual Awards. Under certain
circumstances, a Participant may be permitted to electively defer into the
Performance Fund additional amounts from Actual Awards and salary and/or to make
a one-time transfer of existing EDCP balances into the Performance Fund. This
Program calls for each Participant to reach a target dollar amount (“Target
Amount”) deferred under the EDCP and allocated to the Performance Fund based on
the following schedule:

 

  •  

For a Participant who is NPL’s CEO – 3 times base salary

 

  •  

For a Participant who is an NPL SVP – 2 times base salary

 

  •  

For a Participant who is an NPL VP – 1 time base salary

 

  •  

For a Participant who is an NPL Regional Manager – 1 time base salary

Performance Fund. Amounts credited to the Performance Fund will increase and
decrease based on the Company’s or applicable subsidiaries financial
performance. The investment rate of return on the Performance Fund (the “NPL
Growth Rate”) may be positive or negative and will be determined by NPL in good
faith on an annual basis as of December 31, and consistent with the following:

 

  •  

For the calendar year ending on December 31, 2013, the NPL Growth Rate shall be
the December 2012 average Moody’s Corporate Bond Index rate.

 

  •  

For the calendar year ending on December 31, 2014, the NPL Growth Rate will be
the average of (a) NPL’s EBITDA growth rate for the twelve-month period ending
September 30, 2013 (i.e., percentage increase/decrease in EBITDA versus twelve
month period ending September 30, 2012) and (b) NPL’s EBITDA growth rate for the
twelve-month period ending September 30, 2014 (i.e., percentage
increase/decrease in EBITDA versus twelve month period ending September 30,
2013).

 

-1-



--------------------------------------------------------------------------------

  •  

For the calendar year ending on December 31, 2015 and each subsequent year
thereafter, the Company or applicable subsidiaries Growth Rate will be the
average of the Company or applicable subsidiaries period to period EBITDA growth
rate for each of the three twelve-month periods ending September 30 of the
applicable year.

 

  •  

Notwithstanding anything else in this Program, for calendar years starting
January 1, 2014 and each subsequent calendar year thereafter, the maximum annual
Company or applicable subsidiary Growth Rate loss shall be negative five percent
and the maximum annual Growth Rate gain shall be positive fifteen percent.

For the purposes of this Program, “EBITDA” means the line item amount included
on the Company or applicable subsidiaries Statement of Income representing
earnings, before interest, taxes, depreciation, and amortization.

One-Time Allocation of EDCP Amounts to Performance Fund. A Participant may make
a one-time EDCP election to transfer all or part of the amount credited to
his/her EDCP “Separation from Service Accounts” (as defined in the EDCP) to the
Performance Fund; provided such transfer is completed no later than March 31,
2013. This one-time allocation may not exceed the Participant’s Target Amount.
To the extent that NPL determines that a Participant’s one-time allocation has
satisfied the amount of an Actual Award for a Performance period that is subject
to mandatory deferral (as described in the next paragraph), such mandatory
deferral will not occur.

Mandatory Deferrals. 50% of a Participant’s Actual Award for 2013 and 50% of a
Participants Actual Award for 2014 shall be mandatorily deferred into the EDCP
and allocated to the Performance Fund. In the event that a Participant does not
receive a 2013 Actual Award and/or 2014 Actual Award, the 50% required deferral
rule shall apply to the Participant’s first two Actual Awards under the Plan.
Notwithstanding the foregoing, no mandatory deferral will occur with respect to
a Participant’s Actual Award for a Performance Period if the Company’s Human
Resources Department determines that no additional required deferral is
necessary because amounts credited, or to be credited, to the Participant’s
Performance Fund balance are expected to equal or exceed the Participant’s
Target Amount.

Following the mandatory deferrals described above, any Participant who has not
met the Target Amount will be required to make additional deferrals (through the
process described below under “Elective Deferrals”) until the Participant’s
Performance Fund balance approximately equals or exceeds the Participant’s
Target Amount. Participants will have three years from the date of the second
mandatory deferral of his or her Actual Awards pursuant to the first sentence of
the previous paragraph in order to reach his/her Target Amount. Upon promotion
to a position requiring a Target Amount with a larger multiple of salary, a
Participant will be required to make deferrals to reach his or her new Target
Amount within five years from the year of promotion.

 

-2-



--------------------------------------------------------------------------------

Elective Deferrals. A Participant may, at such times and in such manner as
required by the EDCP and subject to the above-described Target Amount limit or
other Company Imposed limit, elect to defer into the EDCP and allocate to the
Performance Fund (a) up to 80% of the Participant’s Actual Award for a
Performance Period that is not subject to mandatory deferral, and (b) up to 80%
of the Participant’s salary earned in a calendar year after 2013.

Distribution Payout Options. With regards to amounts mandatorily and electively
deferred to the EDCP and allocated to the Performance Fund, Participants will be
permitted to select any of the approved EDCP distribution payout options, with
the exception of any “in-service” distribution option.

Sweep of Excess Amounts; No Other Transfers From Performance Fund. If the
Participant’s allocation to the Performance Fund as of January 1 of any year
exceeds his or her Target Amount, the excess amount will be transferred from the
Performance Fund to a default investment fund under the EDCP, after which the
Participant will be permitted to allocate to one or more of the investment
options then available under the EDCP. Any such sweep of excess amounts from the
Performance Fund will be made from the most recent bonus class year allocated to
the Performance Fund, followed by the most recent salary class year allocated to
the Performance Fund, and then from the next most recent bonus class year,
followed by the next most recent salary class year. Sweeping of excess amounts
is the only means by which funds may be transferred from the Performance Fund
before a Participant’s Separation From Service.

Separation From Service. A Participant’s participation in this Program shall
cease upon a Separation From Service. Amounts allocated to the Performance Fund
will be credited with interest for the calendar year in which the Participant
incurs a Separation From Service equal to the average Moody’s Corporate Bond
Index rate as of the immediately preceding December, pro-rated based on the
number of whole months of employment during the Plan Year (e.g., the Company or
applicable subsidiary Growth Rate does not apply for the year in which the
Separation From Service occurs). Within 30 days following Separation From
Service, amounts not distributed to the Participant, per the Participant’s
distribution elections, will be allocated to an EDCP default investment fund,
after which the Participant will be permitted to allocate to one or more of the
other EDCP investment options then available.

The foregoing Summary is qualified in all respects by reference to the following
Program Implementation provisions of the Program and the amendments and
modifications to the Plan and the EDCP implemented pursuant thereto.

 

-3-



--------------------------------------------------------------------------------

II. Program Implementation.

The Program will be implemented by (A) modifying the Plan (that is effective
beginning with the NPL fiscal year ending December 31, 2013) as described in
Section II.A below, and (B) adopting an EDCP amendment that amends the terms of
the EDCP to make the changes discussed in Section II.B below.

A. Plan Provisions.

1) Overview

Plan Section 6 indicates that a Participant’s Actual Award for a Performance
Period will (a) be earned and vest when paid, and (b) be paid, subject to any
deferral required or allowed hereunder, 50% in March of the calendar year
following the end of the Performance Period, 25% in March of the second calendar
year following the end of the Performance Period, and 25% in March of the third
calendar year following the end of the Performance Period. A Participant’s
Actual Award for the Performance Period ending December 31, 2013 is hereinafter
referred to as the “2013 Bonus Award.” A Participant’s Actual Award for the
Performance Period ending December 31, 2014 is hereinafter referred to as the
“2014 Bonus Award.”

2) Required deferrals and the crediting of Fund investment returns on such
deferrals.

The Bonus Plan’s above-described payment provisions are modified as follows:

50% of a Participant’s 2013 Bonus Award and 2014 Bonus Award shall not be paid,
or made available, to the Participant but shall instead be (a) deferred into the
EDCP, (b) credited with Performance Fund investment returns as provided in the
EDCP, and (c) distributed from the EDCP at such time and in such manner as the
Participant elects, or is deemed to have elected, under the EDCP’s distribution
and default election rules. In the event a Participant does not receive a 2013
Bonus Award and/or 2014 Bonus Award, the 50% required deferral rule shall apply
to the Participant’s first two Actual Awards.

Notwithstanding the foregoing, no automatic deferral will occur with respect to
a Participant’s Actual Award for a Performance Period if, prior to the time an
EDCP deferral election is required to be made for the Performance Period,
(a) the Company notifies the Participant that the Company has determined that no
additional required deferral is necessary because amounts credited, or to be
credited, to the Fund on behalf of the Participant are expected to equal or
exceed the Participant’s Target Amount, or (b) NPL determines that a
Participant’s One-Time Allocation (as defined below) has satisfied the amount
subject to mandatory deferral. If a Participant’s Target Amount subsequently
increases due to a job promotion, the Participant must, within five years from
the end of the Performance Period in which the promotion is effective, elect (at
the times and in the manner set forth in the EDCP) to make additional EDCP
deferrals that are to be credited to the Performance Fund until the Fund balance
approximately equals or exceeds the Participant’s new Target Amount.

 

-4-



--------------------------------------------------------------------------------

To the extent that all or part of a Participant’s Actual Award for a Performance
Period is required to be deferred into the EDCP, the amount deferred will be
credited with Performance Fund investment returns and the Participant shall, in
a manner prescribed by the EDCP, elect to have such deferred amounts paid out on
or after, but not before, the Participant’s Separation From Service.

3) Elective deferrals and the crediting of Fund investment returns on such
deferrals.

A Participant may, at such times and in such manner as allowed by the EDCP and
subject to the above-described Target Amount limit or other NPL Imposed limit,
elect to defer into the EDCP, and have credited with Performance Fund investment
returns, (a) up to 80% of the Participant’s Actual Award for a Performance
Period that is not automatically deferred under Section II.A(2) above, and
(b) up to 80% of the Participant’s salary earned in a calendar year after 2013.
If a Participant elects to have an amount deferred into the EDCP and credited
with Performance Fund investment returns, the Participant shall also elect to
have such deferred amounts paid out on or after, but not before, the
Participant’s separation from service.

B. Changes to the NPL Executive Deferred Compensation Plan.

1. Performance Fund investment option.

The EDCP will be amended to describe (a) the Performance Fund and how
Performance Fund investment performance will be determined for 2013, 2014, 2015
and later EDCP plan years (the EDCP plan year is the calendar year) for
participants who have not incurred a Separation From Service during the year,
(b) how, prior to March 31, 2013, an existing EDCP participant may elect to
transfer to the Performance Fund, subject to the participant’s Target Amount
limit, amounts that the participant has credited to other EDCP investment
options and that are only payable on or following the participant’s Separation
From Service (“One-Time Allocation”), (c) how, when and the extent to which,
amounts will be transferred out of the Performance Fund if a participant’s
Performance Fund balance exceeds the participant’s Target Amount, (d) how and
when a participant’s Performance Fund balances will be transferred out of the
Performance Fund and into a default fund, or a fund elected by the participant,
following a participant’s Separation From Service, and (5) how Performance Fund
performance will be determined for a participant for the portion of the EDCP
plan year in which a participant incurs a Separation From Service and has a
Performance Fund balance.

2. Deferrals credited with Performance Fund investment performance can only be
distributed due to Separation From Service.

EDCP participants will be permitted, at the time and in the manner set forth in
the EDCP, to select among the EDCP’s distribution options and specify the manner
and time in which amounts that are deferred into the EDCP, and credited with
Performance Fund investment performance, will be paid out; provided, however,
that participants may not elect to have such amounts paid out prior to their
Separation From Service.

 

-5-



--------------------------------------------------------------------------------

3. Deferrals credited with Performance Fund investment performance will vest
upon being credited to the Fund.

Deferrals credited to the Performance Fund, and the investment results
attributable thereto, will vest immediately upon being credited to the
Performance Fund.

 

-6-